COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-08-474-CV


1998 DODGE 1500 PICK UP,                                       APPELLANT
TEXAS TAG #04M-FV4,
VIN #3B7HC13Z6WG208091

                                       V.

THE STATE OF TEXAS                                               APPELLEE

                                   ------------

           FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     Appellant David Wayne Wilson attempts to appeal from a final judgment

forfeiting his interest in a white 1998 Dodge 1500 Pick Up, Texas Tag #04M-




     1
         … See Tex. R. App. P. 47.4.
FV4, VIN #3B7HC13Z6WG208091 to the State.2 Because Wilson’s notice of

appeal was untimely filed, we dismiss the appeal for want of jurisdiction.

      The trial court signed the judgment at issue on August 18, 2008.

Accordingly, Wilson’s notice of appeal was due thirty days later on September

17, 2008. See Tex. R. App. P. 26.1 (providing that the notice of appeal must

be filed within thirty days after the judgment is signed). 3 Wilson filed his notice

of appeal on December 5, 2008.

      Because Wilson’s notice of appeal appeared to be untimely filed, we

notified him on December 15, 2008, of our concern that this court might not

have jurisdiction over his appeal. We informed him that unless he or any party

desiring to continue the appeal filed with the court, on or before December 29,

2008, a response showing grounds for continuing the appeal, this appeal would

be dismissed for want of jurisdiction. See Tex. R. App. P. 42.3(a), 44.3.

      Wilson filed a response on December 31, 2008, but he failed to show any

grounds for continuing the appeal.       Times for filing a notice of appeal are

mandatory and jurisdictional, and absent a timely filed notice of appeal or




      2
      … See Tex. Code Crim. Proc. Ann. arts. 59.01, .06 (Vernon Supp.
2008), arts. 59.02–.05 (Vernon 2006).
      3
      … There are exceptions to the thirty-day requirement, but none apply
here. See Tex. R. App. P. 26.1(a)(1)–(4), 26.1(c), 26.3, 30.

                                         2
extension request, we must dismiss the appeal. See Tex. R. App. P. 25.1(b),

26.1, 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Because

Wilson’s notice of appeal was not timely filed, we dismiss his appeal for want

of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).




                                                PER CURIAM

PANEL: MCCOY, J.; CAYCE, C.J.; and MEIER, J.

DELIVERED: February 5, 2009




                                       3